EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Ross on 2 May 2022.
The application has been amended as follows.
Claim 42.	 (Currently Amended) A system for generating electric power comprising: 
an oceanic offshore structure; 
a gas processing and optimization module mounted on said ocean offshore structure, wherein said gas optimization module includes separation and enrichment systems; and 
an electric power generating system mounted on said oceanic offshore structure, said electric power generating system including: 
an electric power generator; 
a driver powered by a combustion process of a fossil fuel source, said driver being connected to said generator; 
an electric power transmission system to transfer electricity from said generator to a remote location; and
a capture system connected to said driver for capturing combustion gasses transferred from said combustion process, enabling artificial carbon dioxide capture and ocean sequestration, said capture system comprising:                                    
a flue gas separation station for separating the carbon dioxide from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide,wherein said non-carbon dioxide components of the flue gas are then processed and disposed of; and
a compression system for compressing said carbon dioxide prior to transferring said carbon dioxide to a subsea location. 
Claim 52.	(Currently Amended) A method for generating electric power comprising: 
positioning an oceanic offshore structure at an offshore location; 
mounting a gas processing and optimization module on said structure, wherein said gas optimization module includes separation and enrichment systems; and 
mounting an electric power generating system on said structure, said electric power generating system including: 
an electric power generator; 
a driver powered by a combustion process of a fossil fuel source, said driver being connected to said generator; 
an electric power transmission system to transfer electricity from said generator to a remote location; and
capturing combustion gasses transferred from said combustion process with a capture system connected to driver, enabling artificial carbon dioxide capture and ocean sequestration, said capture system comprising:                                    
a flue gas separation station for separating the carbon dioxide from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide,wherein said non-carbon dioxide components of the flue gas are then processed and disposed of; and
a compression system for compressing said carbon dioxide prior to transferring said carbon dioxide to a subsea location. 





























DETAILED ACTION
Allowable Subject Matter
Claims 41-61 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 41, specifically comprising:
a capture system connected to said driver for capturing combustion gasses transferred from said combustion process, enabling artificial carbon dioxide capture and ocean sequestration, said capture system comprising:                                    
a flue gas separation station for separating the carbon dioxide from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide, wherein said non-carbon dioxide components of the flue gas are then processed and disposed of, in the context of the other components in the claim. 	
	Claim 52 is allowed for reciting a similar limitation.
	The remaining claims are allowed due to their dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832